Opinion issued April 15, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00864-CV
____________

YOKO HIROSE, Appellant

V.

UNITED SURGERY CENTER-SOUTHEAST, Appellee




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2002-43352




MEMORANDUM OPINION
          The parties have filed a joint motion to vacate the trial court’s final summary
judgment signed June 17, 2003.  No opinion has issued.  Accordingly, the motion is
granted.
          We set aside the trial court’s June 17, 2003 final summary judgment without
regard to the merits and remand the case to the trial court for rendition of judgment
in accordance with the terms of the parties’ settlement.
          We dismiss the appeal.
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Keyes.